Evans, P. J.
1. The nature of the ease fully appears from previous reports of it in 138 Ga. 581 (75 S. E. 645), and 142 Ga. 848 (83 S. E. 945). The evidence authorized the verdict.
2. It is a well-established rule of practice that a ground of a motion for new trial based upon the admission of evidence should state the objection made to the evidence, and that such objection was urged at the time the objection was made; otherwise no question is raised for determination. Hill v. Chastain, 138 Ga. 750 (75 S. E. 1130) ; Dunn v. Evans, 139 Ga. 741 (3), 742 ( 78 S. E. 122); Chambers v. State, 141 Ga. 652 (81 S. E. 880); G. & F. Ry. Co. v. Stapleton, 143 Ga. 46 (84 S. E. 120).

Judgment affirmed.


All the Justices concur.

Action for damages. Before Judge Wright. Floyd superior court. March 25, 1915.
Max Meyerhardt, for plaintiff in error.
Sharp & Sharp and W. M. Henry, contra.